Dismissed and Memorandum Opinion filed March 27, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00572-CV
                                   ____________

                         JEFFREY W. HARPER, Appellant

                                           V.

                           KAREN F. HARPER, Appellee


                      On Appeal from the County Court at Law
                                Waller County, Texas
                         Trial Court Cause No. 11-03-20780



                           MEMORANDUM OPINION

       This is an appeal from a judgment signed May 17, 2011. The clerk’s record was
filed September 13, 2011. The reporter’s record was filed December 1, 2011. No brief
was filed.

       On February 9, 2012, this court issued an order stating that unless appellant
submitted a brief on or before March 9, 2012, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                            2